NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2006-1551


                     OILFIELD EQUIPMENT MARKETING, INC.,

                                                      Plaintiff-Appellant,

                                           v.

                             NEW TECH SYSTEMS, INC.,

                                                      Defendant-Appellee.


        Wayne J. Colton, Wayne J. Colton, Inc., of San Antonio, Texas, argued for the
plaintiff-appellant.

       Kenneth R. Matticks, Matticks & Estham, LLP, argued for defendant-appellee.
With him on the brief was Melissa D. Eastham.

Appealed from: United States District Court for the Western District of Texas

Chief Judge Jane A. Restani of the United States Court of International Trade sitting by
designation.
                     NOTE: This disposition is nonprecedential.




United States Court of Appeals for the Federal Circuit

                                     2006-1551


                     OILFIELD EQUIPMENT MARKETING, INC.,

                                                     Plaintiff-Appellant,

                                         v.

                           NEW TECH SYSTEMS, INC.,

                                                     Defendant-Appellee.



                                 Judgment

ON APPEAL from the       UNITED STATES DISTRICT COURT FOR THE WESTERN
                         DISTRICT OF TEXAS

In CASE NO(S).           02-CV-183

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, BRYSON and MOORE, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT


DATED: July 11, 2007                          /s/ Jan Horbaly

                                                 Jan Horbaly, Clerk